Citation Nr: 1146321	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-17 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the cervical spine (claimed as cervical bulging disc, arthritis and nerve impingement) prior to November 16, 2006 and entitlement to an initial rating higher than 20 percent from November 16, 2006 onward.  

2. Entitlement to a initial compensable rating for degenerative disc disease of the lumbar spine (claimed as lumbar disc narrowing and strain and thoracic spasm).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1985 to January 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2006, a statement of the case was issued in April 2007, and a substantive appeal was timely received in May 2007.  As the Veteran currently resides overseas, her claims are being handled by the RO in Pittsburgh, PA.  

The rating decision in February 2006 granted service connection for the cervical spine disability and assigned a noncompensable rating.  Subsequently, a rating decision in April 2007 increased the rating to 10 percent effective February 1, 2006, which is one day after the Veteran was discharged from service.  A decision review officer decision in November 2008 raised the rating for the service-connected cervical spine disability to 20 percent from November 16, 2006.  Therefore the issue has been characterized to reflect the initial staged ratings for the service-connected cervical spine disability.  

The Board also notes that while the rating decision in February 2006 denied service connection for chronic sinusitis and the Veteran disagreed with the denial in the April 2006 notice of disagreement, the rating decision in April 2007 granted service connection for sinusitis and this issue is no longer in appellate status.  In June 2007 the Veteran raised the issue of an increased rating for a left shoulder disability and a rating decision in October 2007 increased the rating from 10 percent disabling to 20 percent disabling.  The Veteran did not file a notice of disagreement with this rating and the issue is not in appellate status. 

In June 2007 the Veteran requested a Travel Board hearing and a Travel Board hearing was scheduled in September 2011 for which the Veteran failed to report.  In November 2011, the Veteran's representative indicated that the Veteran did not want a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the notice of disagreement received in April 2006, the Veteran indicated that she currently was being treated at the Neurosurgery Pain Clinic at Wilford Hall Medical Center at the Lackland Air Force Base in Texas and was scheduled for injections due to cervical spine pain.  While the claims folder includes some of these records, it is unclear if all post-service treatment records have been added to file and any outstanding records need to be associated with the claims folder.  

In June 2007, the Veteran indicated that range of motion of her cervical spine was deteriorating.  She noted she had considerable pain and stiffness in the lumbar spine that worsened throughout the day, her dexterity was getting worse and her left foot seemed to drag.  Her last VA examination was in December 2005, prior to separation from service in January 2006.  A compensation and pension exam inquiry shows that a VA spine examination was requested on December 7, 2010.  A letter dated December 9, 2010 was sent to the Veteran at her Colorado Springs, Colorado address asking her to contact the compensation and pension office in order for the VA examination to be scheduled.  Subsequently the same month, the record shows the VA spine examination was cancelled because the Veteran refused the exam at the location in Denver, Colorado.  

In written communications in December 2010, the Veteran indicated that she lives in Avaiano, Italy, did not timely receive mail from VA and was not sure how to contact the RO in Denver, Colorado.  She indicated that did not have phone access and rarely had internet access.  The Veteran provided the following mailing address: PSC 103 Box 4544 APO AE 09603.  The National Incident Reporting Information System Response Center replied that until the RO received a change of address the Veteran could not be scheduled for an examination overseas and communications would be sent to her address in Colorado Springs, Colorado until a change of address was received from her.  At this juncture, the Board notes that the Veteran has provided her mailing address in Italy and arrangements should be made to schedule her for a VA examination.  The Veterans Claims Assistance Act provides that the VA has a duty to assist the Veteran, and this duty is not lessened according to where the Veteran chooses to live.  

Lastly, the Board notes that a claim of unemployability expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, while the Veteran contends that her service-connected cervical spine and lumbar spine disabilities have affected her employment, the evidence of record does not show that she is unemployed due to her service-connected cervical spine and lumbar spine disabilities.  In April 2006 the Veteran indicated she was working part-time.  Therefore, a claim for a total disability rating based on individual unemployability has not been raised.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records from Wilford Hall Medical Center at the Lackland Air Force Base in Texas pertaining to the service-connected cervical spine disability and lumbar spine disability from 2006 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Veteran's representative and confirm that her last mailing address of record is: PSC 103 Box 4544 APO AE 09603.

3. Afterwards, afford the Veteran the VA examination set forth below.  Ensure that proper notification of the scheduled examination is sent to the Veteran's mailing address at PSC 103 Box 4544 APO AE 09603 or a more current address of record.  The scheduling letter should inform the Veteran of the provisions of 38 C.F.R. § 3.655, including the consequences of failure to appear for the scheduled examination without good cause. 

4. Afford the Veteran the appropriate VA examination necessary to determine the current severity of the service-connected cervical spine disability and low back disability. 

The examiner is asked to describe the following: 

a.  Range of motion of the cervical spine and lumbar spine in degrees to include forward flexion, extension, left and right lateral flexion, left and right lateral rotation, and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

b.  The examiner should comment on whether there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the cervical spine or thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

c.  The examiner is asked to describe any objective neurological abnormalities, either motor or sensory.  The examiner should report all neurologic impairment resulting from the service-connected cervical spine and lumbar spine.  The examiner should describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

d.  The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the cervical spine disability and low back disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The claims folder should be made available to the examiner for review.  
   
5. After the above development is completed, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



